Citation Nr: 1706836	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a higher initial rating for service-connected anorexia nervosa, currently evaluated as noncompensable.   


REPRESENTATION

Appellant represented by:	Kara Mahoney, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1994 to September 1996.  The Veteran also had additional service in the Navy Reserves.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision as to bilateral hearing loss, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and from a July 2016 rating decision as to anorexia nervosa, issued by the VA RO in Los Angeles, California.  Jurisdiction over the case is with the VA RO in Los Angeles, California.  

The Veteran was scheduled for a videoconference hearing on January 27, 2017, in connection with her bilateral hearing loss claim.  The RO sent the Veteran written notification of the hearing in December 2016.  However, the Veteran did not appear for the hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board notes that the issue of entitlement to a higher initial rating for service-connected anorexia nervosa has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The record reflects that a September 2013 rating decision denied the Veteran's claim for service connection for bulimia nervosa.  The RO issued a Statement of the Case in July 2016 in response to the Veteran's notice of disagreement dated September 2014.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the September 2013 rating decision as to this issue.  See 38 C.F.R. § 20.202.  Therefore, the issue of entitlement to service connection for bulimia nervosa is not on appeal.

The issue of entitlement to a higher initial rating for anorexia nervosa is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

 The Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time of or immediately after VA's receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to her claim of entitlement to service connection for bilateral hearing loss.  The record shows that the Veteran was mailed a letter in February 2008 advising as to what the evidence must show, as well as the respective duties of VA and the claimant in obtaining evidence.  The February 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the Veteran has been provided adequate assistance in response to her claim.  The Veteran's service medical records are of record, and VA treatment records have been obtained.  The Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that she has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that she was exposed to loud noise in the form of intense gunfire on the firing range while serving in the military police.  

Review of the Veteran's DD Form 2014 shows a military occupational specialty of infantry gun crews and seamanship specialist.  In addition, the Veteran received the pistol sharpshooter ribbon and had training in physical security/law enforcement.  The Board thus concedes that the Veteran sustained acoustic trauma while in active service. 

The Veteran's service medical records are silent for complaints of or treatment for hearing loss during active service.  Further, there are no audiometric findings consistent with a diagnosis of bilateral hearing loss disability for VA purposes at any time during active service.

The Veteran had an audiology consultation at a VA medical center (VAMC) in November 2007.  In both her left and right ears, she was found to have normal hearing to 6000 Hertz, sloping to a mild sensorineural hearing loss at 8000 Hertz, and excellent word recognition.  The audiologist concluded that the Veteran was not a candidate for hearing aids.  Audiogram results associated with the consultation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
15
15
15
10
10

At her April 2008 VA examination, the Veteran reported decreased hearing acuity since active duty.  She stated that she had no other exposure to acoustic trauma beyond that experienced during her military service.  The Veteran's audiogram results were:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
15
LEFT
20
15
25
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear using the Maryland CNC word list.  The examiner concluded that the Veteran had normal hearing sensitivity bilaterally.  

According to VAMC records from a May 2011 audiology consultation, the Veteran's audiogram results showed puretone thresholds that were within normal limits bilaterally.  In addition, her speech discrimination ability was excellent, bilaterally, at an average conversational speech level.  

The Veteran was provided another VA examination in April 2012.  She noted exposure to constant loud noise during service from training with handguns and shotguns, often without ear protection, and from participation in war games.  The Veteran's audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
10
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear using the Maryland CNC word list.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 6000 Hertz or higher.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of military service, noting the Veteran's exposure to the types of noise that can cause cochlear hair cell damage resulting in hearing loss.  

At the outset, the Board finds that the April 2008 and April 2012 VA audiology evaluations and opinions are adequate because the examiners reviewed the claims file, discussed relevant evidence, considered the Veteran's contentions, performed appropriate diagnostic testing, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, there is no medical evidence of record which indicates that the Veteran has bilateral hearing loss disability for VA purposes.  To the extent that the April 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss at 6000 Hertz or greater and provided a positive nexus opinion, the Board notes that such hearing loss is not considered a disability for purposes of VA compensation.  Specifically, the audiogram results of record in this case do not show an auditory threshold of 40 decibels or greater for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; thresholds of 26 decibels or greater in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent.  As such, the Veteran does not meet the VA requirements for hearing loss.  See 38 C.F.R. § 3.385.  

Further, while the Veteran is competent to report symptoms of hearing loss, she is not competent to diagnose herself with hearing loss for VA purposes or to link her hearing difficulties to acoustic trauma sustained during active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, she is not competent to provide a diagnosis or an etiology opinion in this case.  The Board has also considered the February 2009 lay statements from the Veteran's mother and brother attesting to the Veteran's hearing difficulties since active service.  However, the Veteran's mother and brother, similarly, have not been shown to have the necessary training or expertise to provide a diagnosis or etiology opinion as to hearing loss.  Thus, their statements are not competent evidence in this regard.   

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  As the Veteran has not been diagnosed with bilateral hearing loss disability for VA purposes, entitlement to service connection on either a presumptive or direct basis is not warranted.  In addition, the evidence does not show that bilateral hearing loss manifested to a compensable degree within one year following separation from service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Board finds that the Veteran submitted a January 2017 statement that constitutes a timely notice of disagreement with the disability rating assigned for anorexia nervosa in the July 2016 rating decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a higher initial rating for anorexia nervosa.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


